Citation Nr: 0313166	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for anxiety reaction.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran testified before the undersigned at a Board 
hearing in Washington, D.C. in January 2003.  A transcript of 
that hearing has been associated with the claims folder.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  With respect to notice, the 
VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(2002).  The notice should indicate what information should 
be provided by the claimant and what information VA will 
attempt to obtain on the claimant's behalf. Id.   

Review of the claims folder fails to disclose notice to the 
veteran and his representative that complies with VCAA 
requirements.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board emphasizes that the regulatory 
provision that permitted the Board to provide such notice, 
38 C.F.R. § 19.9(a)(2)(ii) (2002), was recently invalidated 
by the U.S. Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, a remand to the 
RO is required in order to correct this deficiency.

The VCAA also provides that, in a disability compensation 
claim, VA's duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c) (2002).  See also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  During the January 2003 Board hearing, the 
veteran related that he had been receiving VA medical care.  
Records of this VA care have not been obtained.  On remand, 
the RO should attempt to secure these records.  

Finally, the Board notes that documents in the claims folder 
indicate that the veteran failed to report for a VA 
examination scheduled in August 2001.  The RO denied the 
veteran's claim for an increase based on this failure to 
report.  However, the notice concerning the failure to report 
also states that the veteran asked that the examination be 
cancelled and rescheduled for October 2001.  In statements 
offered during the appeal and during the January 2003 Board 
hearing, the veteran explained that he reported for the 
examination, but was told he would have to wait for one and 
one-half hours after his appointment time for the examiner.  
Due to a family emergency, he was unable to wait and asked 
for a rescheduled examination.  The veteran indicated that he 
understood that, if he were scheduled for a new examination, 
he might have to wait for the examiner beyond the appointment 
time.  He agreed that he would do so and expressed a 
willingness to report for a new examination.  Under the 
circumstances, the Board finds adequate explanation and cause 
for missing the scheduled VA examination.  38 C.F.R. § 3.655.  
On remand, the RO should arrange for the veteran to be 
scheduled for another VA psychiatric examination.     	   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with VCAA requirements, 
to include notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should afford 
the appropriate opportunity for response.  

2.  The RO should secure the veteran's 
treatment records dated from June 2000 to 
the present from the VA medical center in 
Washington, D.C. 

3.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination to determine the nature and 
severity of disability from anxiety 
reaction.  The examination report should 
include a complete multi-axial diagnosis 
and comment from the examiner as to the 
impact of the veteran's anxiety reaction 
on his social and occupational 
functioning.   

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

5.  After completing any additional 
necessary development, the RO should 
readjudicate the claim for a disability 
rating greater than 10 percent for 
anxiety reaction.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review.  The purpose of this remand is to 
comply with Disabled American Veterans v. Secretary of 
Veterans Affairs and the VCAA.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


